ACCEPTED
                                                                                 14-15-00223-CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            3/16/2015 6:45:48 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                    NO. 14-1S-00223-CV


                                                               FILED IN
                                                        14th COURT OF APPEALS
            IN THE FOURTEENTH COURT OF APPEALS             HOUSTON, TEXAS
                                                        3/16/2015 6:45:48 PM
                       HOUSTON, TEXAS                   CHRISTOPHER A. PRINE
                                                                 Clerk

                   IN RE KATHERINE MILLIKEN

                                                   ~ELATORS



              PETITION FOR WRIT OF MANDAMUS

On Petition For A Writ Of Mandamus From Cause No. 2011-68872
  From The 215th Judicial District Court of Harris Co~nty, Texas
              (The Honorable Judge Elaine Palmer)



                                   Katherine Milliken
                                   P.O. Box 131454
                                   Houston, Texas 77219
                                   Telephone: (713) 775-6874

                                   PROSE
                              IDENTITY OF PARTIES AND COUNSEL




Relators:
Katherine Milliken

Respondent:
Honorable Judge Elaine Palmer sitting for 21Sth District Court Harris County, Texas.

Real Parties in Interest:
Michael Turoff

Counsel for Relator Katherine Milliken:

Katherine Milliken
P.O. Box 1314S4
Houston, Texas 77219
Phone: 713-775-6874

Pro Se




                                               -2-
                                                       TABLE OF CONTENTS



STATEMENT     OF THE CASE......................................................•.....•..........•..................•........•.......        5


STATEMENT OF JURISDICTION                                                                                                                   6


ISSUES PRESENTED                                                                                                                            7


STATEMENT      OF FACTS                                                                                                                     8


SUMMARY       OF ARGUMENT                                                                                                                   9


ARGUMENT                                                                                                                                    10


I. MANDAMUS        RELIEF IS PROPER                                                                                                             10


II. THE TRIAL COURT DEPRIVED RELATORS OF THEIR RIGHTS UNDER THE OPEN COURT


PROVISIONS AND THE UNITED STATES CONSTITUTION.


III. PRAyER                                                                                                                            11




                                                                        -3-
TABLE OF AUTHORITIES



    STATE CASES




         -4-
                                     STATEMENT OF THE CASE




         The original   proceeding seeks to      remedy serious denials of due process and
substantive violations of the United States and Texas Constitutions that have denied the Relator
equal protection under the law.

On May 2, 2014, Plaintiff Katherine Milliken deposited $25,921.68 in the Court's Registry
pending appeal. (See Exhibit 1) On May 2, 2014, Katherine Milliken filed for and was granted a
Temporary Restraining Order against Michael Turoff and his attorney Michael West. Turoff and
West had attempted to illegally sell a commercial property owned by Katherine Milliken. The
Court ruled that Michael Turoff and his attorney Michael West were to cease all illegal
activities, granted Katherine Milliken's Motion for a TRO and scheduled the Injunction hearing
for May 16, 2014 in the 270th Judicial Court of Harris County, Texas. On May 16, 2014, the
hearing was held and the Court granted the Injunction.        The Injunction stated that Michael
West and Michael Turoff were prohibited from attempting to remove the funds deposited by
Katherine Milliken in the Court Registry until such time that the entire appellate process has
been exhausted. The entire appellate process includes the Supreme Court of the United States.
(See Exhibit Z)

In violation of the Injunction Order Michael Turoff filed a Motion to withdraw the funds and/or
have the funds released from the Registry of the Court. Turoff set a hearing for February 27,
2015. On February 27, 2015 Katherine Milliken presented the court her Notice of Appeal to the
Supreme Court of the United States and provided the Court supporting documentation
regarding the Injunction that was granted on May 16, 2014. The Judge passed the hearing and
reset the hearing for 8:30 a.m. March 13, 2015.         On March 13, 2015 Katherine Milliken
appeared for the hearing at 8:30 a.m.        The opposing counsel and Judge appeared for the
hearing almost 1 hour late. The Judge and opposing counsel Michael West did not offer an
apology or explanation for their late arrival.

Katherine Milliken presented evidence that she had filed Notice of Appeal to the Supreme
Court of the United States and showed the Court the packet Milliken had received from the U.S.
Supreme Court. Milliken showed the Court that her deadline for filing her Writ of Certiorari is
April 29, 2015. In addition, Milliken stated that if the Court granted the Order releasing




                                                 -5-
and illegally granted the Order to release Milliken's Milliken's funds from the court registry that
the Order would be a violation of the Injunction that was granted on May 16, 2014. The Court
ignored Milliken's evidence and testimony andwrongfully funds to Michael West and Michael
Turoff. (See Exhibit 3)

In addition, Katherine Milliken had filed a Motion for Contempt of Court. The Court ignored
Milliken's Motion and told Milliken that if she wanted to stop Michael Turoff and Michael West
from removing her funds from the registry of the court that Milliken would have to hurry up
and file the Writ of Certiorari. The Court committed error when in violation of the Injunction
the Court ruled to release the funds. The Injunction Order specifically states: "Ordered that
the Harris County District Clerk shall retain the said $2S,921.68     in the Court's Registry until
further Order of this Court." This Court is the 270th Judicial Court not the 21Sth Judicial Court.




                                  STATEMENT OF JURISDICTION




This Court has jurisdiction to grant this petition for writ of mandamus under Section 22.22(b) of
the Texas Government Code.




                                                 -6-
                                           ISSUES PRESENTED

1. Whether Respondent violated Texas and United States Constitutional rights by entering an
order without holding a full adversary hearing and making individualized findings of fact.

2. Whether Respondent erred as a matter of law by ignoring the Injunction granted Milliken on
May 16, 2014 that prohibited Turoff from attempting to withdraw the funds from the Court's
Registry until the appellate process was exhausted.

3. Whether Respondent erred as a matter of law by signing the Order to release the funds
when Milliken has filed her Notice of Appeal to the Supreme Court of the United States and has
until April 29, to file her Writ of Certiorari.

4.   Whether Respondent erred in denying Milliken equal protection under the Constitution
when there is no precedence for Michael West attorney for Turoff to testify before the Court
that Katherine Milliken has no right to appeal to the Supreme Court of the United States.




                                                  -7-
                                        STATEMENT       OF FACTS

On May 16, 2014 Katherine Milliken was granted an Injunction that prohibited Michael Turoff
and/or Michael West from attempting to withdraw the funds deposited by Milliken from the
Court's Registry. The case no. 14-13-00710 CV is presently on appeal to the Supreme Court of
the United States. Katherine Milliken filed her Notice of Appeal in a timely manner and she has
until April 29, 2015 to file the Writ of Certiorari.

The Court ignored the Injunction and ruled in error granting Michael Turoff and Michael West
the ability to withdraw the funds immediately.          Michael Turoff and Michael West should have
been found in contempt of Court for filing the Motion To Withdraw The Funds in violation of
the Court Ordered Injunction that specifically speaks to the fact that the funds will not be
released until the appellate process has been exhausted.




                                                   -8
                                            SUMMARY OF ARGUMENT

            Ostensibly,   the hearing's   purpose was to determine        if the case is on appeal and within          the


appellate     dates and guidelines.       The appellate     process will not be exhausted          until April 29, 2015 if


Katherine Milliken does not file the Writ of Certiorari            in a timely   manner.      If the Writ of Certiorari


is filed    prior   to April   29/ 2015 the     appellate     process   will   continue    until    such time   that   the


Supreme       Court of the United States makes a ruling.




                                                             -9-
                                             ARGUMENT



I. MANDAMUS       RELIEF IS PROPER



           Mandamus is proper to correct an error of law of a clear abuse of discretion where an

appellate remedy is unavailable or inadequate.         In re Prudential. 148.S.W. 3d124. 136 (Tex.

2004).     The Texas Supreme Court has made it clear in recent years that the remedy should be

more freely available, particularly where an important legal issue is involved. Id.


II. THE TRIAL COURT DEPRIVED RELATOR OF HER RIGHTS UNDER CONSTITUTIONAL          LAW


           Realtor is guaranteed     equal    protection    under the   State and United     States
Constitution.

              A. The Hearing of March 13, 2015 Denied Relator Due process.


The Court denied the Relator due process when it prevented her from meaningful participation in the

hearing.




                                                -10-
                                             PRAYER


        Relator prays that the Court grant this Petition and order Respondent to vacate the

Order that grants the release of the funds from the Court Registry.     In addition,   Relator prays

that the Court uphold the Injunction that was granted Katherine Milliken on May 16, 2014 and

award all other relief as the Court deems just and proper.




                                                         Respectfully submitted,




                                                      ~~::Zl-P.O. Box 131454
                                                             Houston, Texas 77219
                                                             Phone: 71~-775-6874



                                                             PRO SE




                                               -11-
                                         VERIFICATION



        Before me, came Katherine Milliken, who being a person known to me stated that she


has read the foregoing petition and the facts stated within that are not verified by the record

are true and correct to the best of her knowledge,       and the exhibits filed separately   in an

appendix to this petition are true and correct copies of the original documents.


SWORN TO BEFORE ME ON THIS 13th day of March, 2015



                                                                           -




                                               -12-
                                   CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing was served on counsel Michael

West via United States Certified Mail, Return Receipt Requested.




                                              ~lIiken_.../




                                               13
                                        APPENDIX


1. Receipt of Deposited Funds

2. Order Granting Injunction

3. Order For Withdrawal of Funds From The Court Registry




                                            -14-
                         -,-         .,_,
,..
                          .:5
       '",        -
                 ::::>
                                Ij
                 .0
                                      r               ,""\
               c.)                                           0
                                       'd                .2
RECORDER'S MEMORANDUM
This mstrurnenns of poor quaIlly
     allhe lime of Imaging



                                                            CAUSE NO. 2014-24796

               KATHERINE              MILLIKEN                                   §
                                                                                 §
               VS.                                                               §
                                                                                 §
               MICHAEL             WEST, et a1.                                  §             270TH JUDICIAL                   DISTRI



                                                  ORDER       ON SUPERSEDEOUS                   BOND
                                                              PENDING APPEAL

                              BE IT REMEMBERED            that on May 16, 2014, Plaintiff, Katherine Milliken's request for
                Temporary Injunction was considered by the Court. Based upon agreement of the parties present,

                the Court

                              ORDERS,     ADJUDGES        and II,...
                                                                  f'FLES        that the $25,921.68,                currently in the Court's

                Registry, which was deposited by Katherine Milliken on or about May 2, 2014, and which is
                reflected in the Harris County District Clerk's              Official Receipt No. 13804, shall remain in the

                Court's Registry, until further Order of this Court.
                                              p\~    ;,,\o.}\..... ~ 't;~
                                                                                       r: ,I
                                                                                      Dot ~     ceo r:
                                                                                                         J'
                                                                                                              'f'
                                                                                                                    I'
                                                                                                                    I~'"
                                                                                                                           of   {>n:>C(!'SS
                              The said $25,921.68 shall   sar'\'8 QS a   sup~sedous     bond, pending the appeal'bfthe               Judgment

                rendered on or about May 13, 2013 in favor of Michael Turoff in Cause No. 2011-68872, pending

                in the 2151h Judicial District Court, and which is currently on appeal in the Fourteenth Court of
                Appeals. Therefore, neither Michael Turoff nor his agent/attorney                    shall make any further attempts
                to collect on the said Judgment rend ered in his favor under Cause No. 2011-68872,                              pending in the

                215'h Judicial District Court, until further        Order of this Court          It is further

                              ORDERED      that the Harris County District Clerk shall retain the said $25,921.68 in the

                Court s Registry until further Order o f this Court,
                          I



                              Signed this May   j_(P_,    2014.
                                                                                                     212120159:41:17 AM
                                                                                                     Chris Daniel - District Clerk
                                                                                                     Harris County
                                                                                                     Envelope No: 3978031
                                                                                                     By:SPENCER,JEANETTA
                                                      CAUSE NO. 2011-,68872                          Filed: 212120159:41 :17 AM


          MICIlAEL TUROFF                                     §
                                                              §
                                                                                IN THEDISTI,UCT(;OUilT             OF      ~isFX
          VS.                                                 §                 2lSTH JUDICIAL DISTRICT
                                                              §
          KATHEIDNE J\'llLLIKEN                               §                 HARRIS COUNTY, TEXAS

                                        .
                       'It is hereby ORDERED,
                                                      .    ORDE~
                                                    ADJUDGED and DECREED that Chri~el.
                                                                                       ~             *    District-Clerk
          of Harris County, Texas pay over and deliver to Michael 'Iuroff, thoe~cipal                   sum of Twenty
         Five Thousand. Nine Hundred Twenty-One and 68/100 ($25,921.~lus                           anyaccrued interest
         thereon held in theRegistry of'this Court for his account ~~                          Final Judgment rendered
          in this case, and any Orders of this Court issuedthereund~r~                   thatthe District Clerk shall be
          relieved and held harmless from any and all liability ar~                  in connection. with such account
          upon taking Applicant's            Receipt therefore.        Qrflij;
                                               111-        AA~f'"""     V
                       Signed on this       /3 I day of Pebmary. 20~
                                                                        _-::#"'''--...




                                                                       HO. O~LR      Et,AIN:E PALMER.
                                                                       PRESij)ING runGE:         _.




RECORDER'S MEMORANDUM
ThlS   instrument is of poor quality
       at the time of Imaging